356 U.S. 256 (1958)
MATLES
v.
UNITED STATES.
No. 378.
Supreme Court of United States.
Decided April 7, 1958.[*]
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Frank J. Donner, Arthur Kinoy and Marshall Perlin for petitioner in No. 378.
Richard J. Burke for petitioner in No. 450.
Edward Bennett Williams and Morris Shilensky for petitioner in No. 494.
Solicitor General Rankin, Warren Olney, III, then Assistant Attorney General, Beatrice Rosenberg and J. F. Bishop for the United States in Nos. 378 and 450. Mr. Rankin, Acting Assistant Attorney General McLean, Miss Rosenberg and Eugene L. Grimm for the United States in No. 494.
*257 PER CURIAM.
The petitions for writs of certiorari are granted. In No. 378 the judgment of the Court of Appeals for the Second Circuit is reversed and the case is remanded to the District Court with directions to vacate the order holding the petitioner in contempt and to dismiss the complaint. In Nos. 450 and 494 the judgments of the Court of Appeals for the Second Circuit are reversed and the cases are remanded to the District Court with directions to dismiss the complaints. An affidavit showing good cause is a prerequisite to the initiation of denaturalization proceedings. The affidavit must be filed with the complaint when the proceedings are instituted. United States v. Zucca, 351 U.S. 91, 99-100.
NOTES
[*]  Together with No. 450, Lucchese v. United States, and No. 494, Costello v. United States, also on petitions for writs of certiorari to the same Court.